Exhibit 10.2(d)

Wachovia Bank, National Association

375 Park Avenue

New York, NY 10152

October 7, 2009

To: Avis Budget Group, Inc.

6 Sylvan Way

Parsippany, NJ 07054

Attention: Treasurer

Telephone No.: 973-496-4700

Facsimile No.:  973 496-3560

Re: Base Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
Wachovia Bank, National Association (“Dealer”), represented by Wells Fargo
Securities, LLC (“Agent”) as its agent and Avis Budget Group, Inc.
(“Counterparty”) as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for this Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Defined terms used herein
and not defined herein or in the Equity Definitions have the meanings assigned
to them in the Indenture to be dated October 13, 2009 between Counterparty and
The Bank of Nova Scotia Trust Company of New York, as trustee (the “Indenture”)
relating to the 3.50% Convertible Senior Notes due October 1, 2014 (the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 300,000,000. In the event of any inconsistency between the terms
defined in the Indenture and this Confirmation, this Confirmation shall govern.
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that (i) definitions set forth in the Indenture
which are also defined herein by reference to the Indenture and (ii) sections of
the Indenture that are referred to herein will conform to the descriptions
thereof in the Preliminary Offering Memorandum dated October 7, 2009 (the
“Offering Memorandum”) relating to the Convertible Notes. If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation. The
parties further acknowledge that the Indenture section numbers used herein are
based on the draft of the Indenture last reviewed by Dealer as of the date of
this Confirmation, and if any such section numbers are changed in the Indenture
as executed, the parties will amend this Confirmation in good faith to preserve
the intent of the parties. For the avoidance of doubt, references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution and if the Indenture is amended following its execution, any such
amendment will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement as if Dealer and
Counterparty had executed an agreement in such form (but without any Schedule
except for the election of the laws of the State of New York as the governing
law (without reference to choice of law doctrine)) on the Trade Date (such 2002
ISDA Master Agreement that shall apply solely to this Transaction and to no
other Transaction, the “Agreement”). In the event of any inconsistency between
provisions of the Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that this is a standalone Transaction and no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

Trade Date:    October 8, 2009 Effective Date:    The third Exchange Business
Day immediately prior to the Premium Payment Date Option Style:    “Modified
American”, as described under “Procedures for Exercise” below Option Type:   
Call Buyer:    Counterparty Seller:    Dealer Shares:    The common stock of
Counterparty, par value USD 0.01 per Share (Exchange symbol “CAR”). Number of
Options:    300,000 For the avoidance of doubt, the Number of Options shall be
reduced by any Options exercised by Counterparty. In no event will the Number of
Options be less than zero. Applicable Percentage:    12.5% Option Entitlement:
   As of any date, a number equal to the product of the Applicable Percentage
and the Conversion Rate as of such date (as defined in the Indenture, but
without regard to any adjustments to the Conversion Rate pursuant to the
Excluded Provisions and subject to the provisos to “Method of Adjustment”
below), for each Convertible Note. Strike Price:    USD 16.25 Premium:    USD
10,350,000 Premium Payment Date:    October 13, 2009 Exchange:    The New York
Stock Exchange Related Exchange(s):    All Exchanges Excluded Provisions:   
Section 13.03 and Section 13.04(g) of the Indenture. Dilution Adjustment
Provisions:    Section 13.04(a), (b), (c), (d), (e) and Section 13.05 of the
Indenture.

Procedures for Exercise.

 

Exercise Period(s):    Notwithstanding anything to the contrary in the Equity
Definitions, an Exercise Period shall occur with respect to

 

2



--------------------------------------------------------------------------------

   an Option hereunder only if such Option is an Exercisable Option (as defined
below) and the Exercise Period shall be, in respect of any Exercisable Option,
the period commencing on, and including, the relevant Conversion Date and ending
on, and including, the Scheduled Valid Day immediately preceding the scheduled
first day of the relevant Settlement Averaging Period for such Exercise Period;
provided that in respect of Exercisable Options relating to Convertible Notes
for which the relevant Conversion Date occurs on or after the Aggregate
Conversion Date, the final day of the Exercise Period shall be the Scheduled
Valid Day immediately preceding the Expiration Date. Exercisable Options:    In
respect of any Exercise Period (the “Relevant Exercise Period”), a number of
Options equal to the lesser of:    (i) the number of Convertible Notes with a
Conversion Date occurring on the first day of such Exercise Period; and    (ii)
the Number of Options as of the first day of the Relevant Exercise Period.    If
there are any other Exercisable Options as to which a prior Exercise Period has
commenced but no Exercise Date has yet occurred which would thereby reduce the
Number of Options as of the related Exercise Date (such other Exercisable
Options, the “Other Exercisable Options”), then solely for the purposes of
determining the number of Exercisable Options for the Relevant Exercise Period,
the Number of Options on the first day of the Relevant Exercise Period shall be
reduced by such Other Exercisable Options.    Notwithstanding the foregoing, in
no event shall the number of Exercisable Options exceed the Number of Options.
Conversion Date:    With respect to any conversion of a Convertible Note, the
date on which the Holder (as such term is defined in the Indenture) of such
Convertible Note satisfies all of the requirements for conversion thereof as set
forth in Section 13.02(b) of the Indenture. Aggregate Conversion Date:    July
1, 2014 Expiration Time:    The Valuation Time Expiration Date:    October 1,
2014, subject to earlier exercise. Multiple Exercise:    Applicable, as
described under “Exercisable Options” above and “Automatic Exercise” below.
Automatic Exercise:    Notwithstanding Section 3.4 of the Equity Definitions,
with respect to each Exercise Period, a number of Options equal to the number of
Exercisable Options for such Exercise Period shall be deemed to be automatically

 

3



--------------------------------------------------------------------------------

   exercised on the final day of such Exercise Period; provided that such
Options shall be deemed exercised only to the extent that Counterparty has
provided a Notice of Exercise to Dealer. Notice of Exercise:    Notwithstanding
anything to the contrary in the Equity Definitions or under “Automatic Exercise”
above, in order to exercise any Exercisable Options, Counterparty must notify
Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled Valid
Day immediately preceding the scheduled first day of the Settlement Averaging
Period for the Exercisable Options being exercised of (i) the number of such
Exercisable Options and (ii) the scheduled settlement date under the Indenture
for the Convertible Notes related to such Exercisable Options (such time, the
“Notice Deadline”); provided that, notwithstanding the foregoing, such notice
(and the related automatic exercise of such Options) shall be effective if given
after the relevant Notice Deadline but prior to 5:00 p.m. New York City time, on
the fifth Exchange Business Day following the Notice Deadline, in which case the
Calculation Agent shall have the right to adjust the Net Shares to reflect
additional costs (including, but not limited to, hedging mismatches and market
losses) and reasonable expenses incurred by Dealer in connection with its
hedging activities (including the unwinding of any hedge position) as a result
of its not having received such notice prior to the Notice Deadline; provided
further that in respect of Exercisable Options relating to Convertible Notes
with a Conversion Date occurring on or after the Aggregate Conversion Date, such
notice may be given on or prior to the second Scheduled Valid Day immediately
preceding the Expiration Date and need only specify the number of such
Exercisable Options, provided that the proviso above relating to the extension
of delivery of the Notice of Exercise by the Counterparty shall not apply to any
notice delivered by Counterparty pursuant to this proviso relating to
Exercisable Options for Convertible Notes with a Conversion Date occurring on or
after the Aggregate Conversion Date. Valuation Time:    At the close of trading
of the regular trading session on the Exchange; provided that if the principal
trading session is extended, the Calculation Agent shall determine the Valuation
Time in its reasonable discretion. Market Disruption Event:    Section
6.3(a)(ii) of the Equity Definitions is hereby amended by replacing clause (ii)
in its entirety with “(ii) an Exchange Disruption, or” and inserting immediately
following clause (iii) the phrase “; in each case that the Calculation Agent
determines is material.”

Settlement Terms.

 

Settlement Method:    Net Share Settlement

 

4



--------------------------------------------------------------------------------

Net Share Settlement:    Dealer will deliver to Counterparty, on the relevant
Settlement Date, a number of Shares equal to the Net Shares in respect of any
Exercisable Option exercised or deemed exercised hereunder. In no event will the
Net Shares be less than zero. Net Shares:    In respect of any Exercisable
Option exercised or deemed exercised, a number of Shares equal to (A) the sum of
the quotients, for each Valid Day during the Settlement Averaging Period for
such Exercisable Option, of (x) the Option Entitlement on such Valid Day
multiplied by (y) the Relevant Price on such Valid Day less the Strike Price,
divided by (z) such Relevant Price, divided by (B) the number of Valid Days in
the Settlement Averaging Period; provided that in no event shall the Net Shares
for any Exercisable Option exceed a number of Shares equal to the Applicable
Limit for such Exercisable Option divided by the Relevant Price on the last
Valid Day of the Settlement Averaging Period (or if such Exercisable Option
relates to a Convertible Note with a Conversion Date occurring on or after the
Aggregate Conversion Date, the Relevant Price on the second Scheduled Valid Day
immediately preceding the Expiration Date); provided further that if the
calculation contained in clause (y) above results in a negative number, such
number shall be replaced with the number “zero”.    Dealer will deliver cash in
lieu of any fractional Shares to be delivered with respect to any Net Shares
valued at the Relevant Price for the last Valid Day of the Settlement Averaging
Period. Applicable Limit:    For any Exercisable Option, an amount of cash equal
to the Applicable Percentage multiplied by the excess of (i) the number of
Shares delivered to the Holder (as such term is defined in the Indenture) of the
related Convertible Note upon conversion of such Convertible Note multiplied by
the Relevant Price on the date provided by Counterparty to Dealer pursuant to
clause (ii) of “Notice of Exercise,” or if such Exercisable Option relates to a
Convertible Note with a Conversion Date occurring on or after the Aggregate
Conversion Date, the Relevant Price on the second Scheduled Valid Day
immediately preceding the Expiration Date, over (ii) USD 1,000; provided that if
the date specified by Counterparty to Dealer pursuant to clause (ii) of “Notice
of Exercise” is not the settlement date for the related Convertible Note,
Counterparty may provide notice of such settlement date to Dealer no later than
3 Exchange Business Days prior to the related Settlement Date hereunder, which
shall be the relevant date for purposes of determining the Relevant Price and
the Applicable Limit. Valid Day:    A day on which (i) there is no Market
Disruption Event and (ii) trading in the Shares generally occurs on the Exchange
or, if the Shares are not then listed on the Exchange, on the primary other
United States national or

 

5



--------------------------------------------------------------------------------

   regional securities exchange on which the Shares are listed or admitted for
trading or, if the Shares are not then listed or admitted for trading on a
United States national or regional securities exchange, on the principal other
market on which the Shares are then traded. If the Shares are not so listed or
admitted for trading, “Valid Day” means a Business Day. Scheduled Valid Day:   
A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day. Business Day:    Any day
other than a Saturday, a Sunday or a day on which the Federal Reserve Bank of
New York is authorized or required by law or executive order to close or be
closed. Relevant Price:    On any Valid Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
CAR.N <equity> AQR (or any successor thereto) in respect of the period from the
scheduled opening time of the Exchange to the Scheduled Closing Time of the
Exchange on such Valid Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valid Day, as determined by
the Calculation Agent using a substantially similar volume-weighted method).
Notwithstanding the foregoing, if any Valid Day is a Disrupted Day and the
Calculation Agent determines that such Disrupted Day shall be a Valid Day in
part in respect of a number of Net Shares, then the Relevant Price for such
Valid Day and such number of Net Shares shall be the volume-weighted average
price per Share on such Valid Day on the Exchange, as determined by the
Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valid Day and such number
of Net Shares for which the Calculation Agent determines there is no Market
Disruption Event, and the Calculation Agent shall make corresponding adjustments
to the settlement terms hereunder to account for such partial Valid Day.
Settlement Averaging Period:    For any Exercisable Option:   

(i)       if Counterparty has, on or prior to the Aggregate Conversion Date,
delivered a Notice of Exercise to Dealer with respect to such Exercisable Option
with a Conversion Date occurring prior to the Aggregate Conversion Date, the 40
consecutive Valid Days commencing on and including the second Scheduled Valid
Day following such Conversion Date; or

  

(ii)      if Counterparty has, on or following the Aggregate Conversion Date,
delivered a Notice of Exercise to

 

6



--------------------------------------------------------------------------------

   Dealer with respect to such Exercisable Option with a Conversion Date
occurring on or following the Aggregate Conversion Date, the 40 consecutive
Valid Days commencing on, and including, the 42nd Scheduled Valid Day
immediately prior to the Expiration Date. Settlement Date:    For any
Exercisable Option, the third Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Exercisable Option. Settlement
Currency:    USD Other Applicable Provisions:    The provisions of Sections
9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Option means that Net Share Settlement is
applicable to that Option. Representation and Agreement:    Notwithstanding
Section 9.11 of the Equity Definitions, the parties acknowledge that any Shares
delivered to Counterparty shall be, upon delivery, subject to restrictions and
limitations arising from Counterparty’s status as issuer of the Shares under
applicable securities laws.

 

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

Potential Adjustment Events:    Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition set forth in any Dilution Adjustment Provision that would result in
any adjustment to the Convertible Notes pursuant to the Indenture (other than
any event or condition set forth in any Excluded Provision). Method of
Adjustment:    Calculation Agent Adjustment, and means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any adjustment to the
Convertible Notes pursuant to any Dilution Adjustment Provision (other than any
adjustment pursuant to any Excluded Provision), the Calculation Agent will make
a corresponding adjustment to any one or more of the Strike Price, Number of
Options, Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction; provided that, notwithstanding the
foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to the Convertible Notes under the
Indenture because the Holder (as such term is defined in the Indenture) was
deemed to be a record owner of the underlying Shares on the related Conversion
Date, then the Calculation Agent shall make an adjustment, as determined by it,
to the terms hereof in order to account for such Potential

 

7



--------------------------------------------------------------------------------

   Adjustment Event; provided further that if the Calculation Agent in good
faith disagrees with any adjustment to the Convertible Notes that involves an
exercise of discretion by Counterparty or its board of directors, including,
without limitation, of proportional adjustments or the determination of the fair
value of any securities, property, rights or other assets, then in each such
case, the Calculation Agent will determine the corresponding adjustment to be
made to any one or more of the Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction in a commercially reasonable manner; provided,
further, that, for the avoidance of doubt, in no event shall there be any
adjustment hereunder as a result of any adjustment to the Convertible Notes (A)
pursuant to any Excluded Provision or (B) in connection with any Potential
Adjustment Event in respect of which securities, property, rights or other
assets are distributed to Holders (as such term is defined in the Indenture) of
the Convertible Notes in lieu of any adjustment to the Convertible Notes.

Extraordinary Events applicable to the Transaction:

Merger Events:    Applicable; provided that notwithstanding Section 12.1(b) of
the Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in Section 13.07(a) of the Indenture. Tender Offers:   
Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 13.04(e) of the Indenture.

Consequence of Merger Events /

Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares, Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction; provided, however, that such adjustment shall be
made without regard to any adjustment to the Conversion Rate for the issuance of
additional shares as set forth in Section 13.03 of the Indenture; provided
further that if, with respect to a Merger Event or a Tender Offer, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person not organized under the laws of the
United States, any State thereof or the District of Columbia or (ii) the
Counterparty to the Transaction following such Merger Event or a Tender Offer,
will not be the Issuer following such Merger Event or a Tender Offer, then
Cancellation and Payment (Calculation Agent Determination) shall apply.

 

8



--------------------------------------------------------------------------------

Nationalization, Insolvency or Delisting:    Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange. Additional
Disruption Events:   

Change in Law:

   Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions.”

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is
hereby modified by inserting the following two phrases at the end of such
Section:    “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.” Hedging Party:    For all applicable Additional
Disruption Events, Dealer. Determining Party:    For all applicable
Extraordinary Events, Dealer, acting in a commercially reasonable manner.
Non-Reliance:    Applicable Agreements and Acknowledgements    Regarding Hedging
Activities:    Applicable Additional Acknowledgments:    Applicable

 

4.      Calculation Agent.

  

 Dealer

 

5. Account Details.

 

  (a) Account for payments to Counterparty:

Beneficiary Bank: JP Morgan Chase

ABA: 021 000 021

Beneficiary Acct.: Avis Budget Group, Inc.

Account No.: 304934925

 

9



--------------------------------------------------------------------------------

Account for delivery of Shares to Counterparty:

To be provided by Counterparty

 

  (b) Account for payments to Dealer:

Wachovia Bank, National Association

Charlotte, NC

ABA# 053-000-219

Acct: 04659360009768

Attn.: Equity Derivatives

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is:

Wachovia Bank, National Association

375 Park Avenue

New York, NY 10152

 

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

Avis Budget Group, Inc.

6 Sylvan Way

Parsippany, NJ 07054

Attention: Treasurer

Telephone No.: 973-496-4700

Facsimile No.:    973 496-3560

 

  (b) Address for notices or communications to Dealer:

Wachovia Bank, National Association

c/o Mark Kohn or Head Trader

375 Park Avenue, NY4073

New York, NY 10152

Telephone No.: (212) 214-6089

Facsimile No.:    (212) 214-8917

 

8. Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”) dated as of
October 7, 2009 among Counterparty and J.P. Morgan Securities Inc., Citigroup
Global Markets Inc., Merrill Lynch, Pierce, Fenner & Smith, Incorporated,
Barclays Capital Inc., and Deutsche Bank Securities Inc., as representatives of
the several Initial Purchasers party thereto, are true and correct and are
hereby deemed to be repeated to Dealer on the date hereof and on and as of the
Premium Payment Date as if set forth herein. Counterparty hereby further
represents and warrants to Dealer on the date hereof and on and as of the
Premium Payment Date that:

 

  (a)

Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of this Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and

 

10



--------------------------------------------------------------------------------

 

binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

 

  (d) Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (e) It is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”)).

 

  (f) Each of it and its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Counterparty.

 

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation. Delivery of such opinion to Dealer shall
be a condition precedent for the purpose of Section 2(a)(iii) of the Agreement
with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
99.66 million (in the case of the first such notice) or (ii) thereafter more
than 2.26 million less than the number of Shares included in the immediately
preceding Repurchase Notice. Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to this Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person may become subject to, as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice on the day
and in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against

 

11



--------------------------------------------------------------------------------

 

the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Party at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of this Transaction.

 

  (c) Regulation M. Counterparty is not on the date hereof engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

  (d) No Manipulation. Counterparty is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(r) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

12



--------------------------------------------------------------------------------

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction to any third party with a
rating for its long term, unsecured and unsubordinated indebtedness equal to or
better than the lesser of (x) the credit rating of Dealer at the time of the
transfer and (y) A- by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such debt, at least an equivalent rating or better by
a substitute rating agency mutually agreed by Counterparty and Dealer; provided
that Dealer shall have a good faith belief that (1) such transfer or assignment
would not expose the Counterparty to any material risks under any applicable
securities laws and (2) an Event of Default, Potential Event of Default or
Termination Event will not occur as a result of such transfer or assignment. If
at any time at which (A) the Section 16 Percentage exceeds 7.5%, (B) the Option
Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable
Share Limit (if any applies) (any such condition described in clauses (A),
(B) or (C), an “Excess Ownership Position”), Dealer is unable after using its
commercially reasonable efforts to effect a transfer or assignment of Options to
a third party on pricing terms reasonably acceptable to Dealer and within a time
period reasonably acceptable to Dealer such that no Excess Ownership Position
exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists. In the event that Dealer so designates an Early Termination
Date with respect to a Terminated Portion, a payment shall be made pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Options underlying
the Terminated Portion, (2) Counterparty were the sole Affected Party with
respect to such partial termination and (3) the Terminated Portion were the sole
Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(k) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party). The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Option Equity Percentage” as of any

 

13



--------------------------------------------------------------------------------

 

day is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (1) the product of the Number of Options and the Option Entitlement
and (2) the aggregate number of Shares underlying any other call option
transaction sold by Dealer to Counterparty, and (B) the denominator of which is
the number of Shares outstanding. The “Share Amount” as of any day is the number
of Shares that Dealer and any person whose ownership position would be
aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any insurance or other law, rule, regulation, regulatory order or
organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership of under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that would give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of this Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty only to the extent of any such performance.

 

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on the Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii) if the Net Share Settlement terms set forth above were to apply on the
Nominal Settlement Date, then the Net Share Settlement terms will apply on each
Staggered Settlement Date, except that the Net Shares will be allocated among
such Staggered Settlement Dates as specified by Dealer in the notice referred to
in clause (a) above.

 

  (g) Role of Agent. (i) The Agent is registered as a broker-dealer with the
U.S. Securities and Exchange Commission and the Financial Industry Regulatory
Authority, is acting hereunder for and on behalf of Dealer solely in its
capacity as agent for Dealer pursuant to instructions from Dealer, and is not
and will not be acting as Counterparty’s agent, broker, advisor or fiduciary in
any respect under or in connection with the Transaction.

(ii) In addition to acting as Dealer’s agent in executing the Transaction, the
Agent is authorized from time to time to give written payment and/or delivery
instructions to Counterparty directing it

 

14



--------------------------------------------------------------------------------

to make its payments and/or deliveries under the Transaction to an account of
the Agent for remittance to Dealer (or its designee), and for that purpose any
such payment or delivery by Counterparty to the Agent shall be treated as a
payment or delivery to Dealer.

(iii) Except as otherwise provided herein, any and all notices, demands, or
communications of any kind transmitted in writing by either Dealer or
Counterparty under or in connection with the Transaction will be transmitted
exclusively by such party to the other party through the Agent at the following
address:

Wells Fargo Securities, LLC

201 South College Street, 6th Floor

Charlotte, NC 28288-0601

Facsimile No.: (704) 383-8425

Telephone No.: (704) 715-8086

Attention: Equity Derivatives

(iv) The Agent shall have no responsibility or liability to Dealer or
Counterparty for or arising from (A) any failure by either Dealer or
Counterparty to perform any of their respective obligations under or in
connection with the Transaction, (B) the collection or enforcement of any such
obligations, or (C) the exercise of any of the rights and remedies of either
Dealer or Counterparty under or in connection with the Transaction. Each of
Dealer and Counterparty agrees to proceed solely against the other to collect or
enforce any such obligations, and the Agent shall have no liability in respect
of the Transaction except for its gross negligence or willful misconduct in
performing its duties as the agent of Dealer.

(v) Upon written request, the Agent will furnish to Dealer and Counterparty the
date and time of the execution of the Transaction and a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with the Transaction.

 

  (h) Additional Termination Events. (i) Notwithstanding anything to the
contrary in this Confirmation, if the trustee for the Convertible Notes or the
holders of such Convertible Notes deliver a notification of acceleration of the
Convertible Notes, in each case in accordance with Section 6.02 of the
Indenture, then the related event of default shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.

(ii) Notwithstanding anything to the contrary in this Confirmation, the giving
of any Notice of Exercise in respect of Options that relate to Convertible Notes
converted pursuant to Section 13.03 of the Indenture in connection with a
“Make-Whole Fundamental Change” (as defined in the Indenture) shall constitute
an Additional Termination Event as provided in this clause (ii). Upon receipt of
any such notice, Dealer shall designate an Exchange Business Day as an Early
Termination Date with respect to the portion of this Transaction corresponding
to a number of Options (the “Reduction Options”) equal to the lesser of (A) the
number of such Options specified in such Notice of Exercise and (B) the Number
of Options as of the date Dealer designates such Early Termination Date and, as
of such date, the Number of Options shall be reduced by the number of Reduction
Options. Any payment hereunder with respect to such termination shall be
calculated pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Options equal to the number of Reduction
Options, (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event and (3) the terminated portion of the Transaction
were the sole Affected Transaction (and, for the avoidance of doubt, in
determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Conversion Rate
pursuant to Section 13.03 of the

 

15



--------------------------------------------------------------------------------

Indenture); provided that (i) for purposes of determining “Close-out Amount”
under this Section 9(h)(ii), the definition of such term shall be amended by
adding the words “and Make-Whole Fundamental Change” after the words “Early
Termination Date” and before “, have been required” in the first paragraph of
such definition, and (ii) in no event shall the amount of cash deliverable in
respect of such early termination by Dealer to Counterparty be greater than the
product of (x) the Applicable Percentage and (y) the excess of (I) (1) the
number of Reduction Options multiplied by (2) the Conversion Rate (after taking
into account any applicable adjustments to the Conversion Rate pursuant to
Section 13.03 of the Indenture) multiplied by (3) a price per Share determined
by the Calculation Agent in a commercially reasonable manner over (II) the
aggregate principal amount of the corresponding Convertible Notes, as determined
by the Calculation Agent in a commercially reasonable manner.

 

  (i) Amendments to Equity Definitions.

 

  (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (j) No Setoff. Neither party shall have the right to set off any obligation
that it may have to the other party under this Transaction against any
obligation such other party may have to it, whether arising under the Agreement,
this Confirmation or any other agreement between the parties hereto, by
operation of law or otherwise.

 

  (k) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty may request Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below)
(except that Counterparty shall not make such an election in the event of a
Nationalization, Insolvency, Merger Event or Tender Offer, in each case, in
which the consideration to be paid to holders of Shares consists solely of cash,
or an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement in each case that resulted from an event or events
outside Counterparty’s control) and shall give irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. (New York City time) on the Merger Date, the Tender Offer Date, the
Announcement Date (in the case of Nationalization, Insolvency or Delisting), the
Early Termination Date or date of cancellation, as applicable; provided that if
Counterparty has the right to request that Dealer satisfy its Payment Obligation
by the Share Termination Alternative under this Section 9(k) but does not
validly so elect, Dealer shall have the right, in its sole discretion, to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s election to the contrary.

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or

 

16



--------------------------------------------------------------------------------

   Section 6(d)(ii) and 6(e) of the Agreement, as applicable (the “Share
Termination Payment Date”), in satisfaction of the Payment Obligation in the
manner reasonably requested by Counterparty free of payment. Share Termination
Delivery Property:    A number of Share Termination Delivery Units, as
calculated by the Calculation Agent, equal to the Payment Obligation divided by
the Share Termination Unit Price. The Calculation Agent shall adjust the Share
Termination Delivery Property by replacing any fractional portion of a security
therein with an amount of cash equal to the value of such fractional security
based on the values used to calculate the Share Termination Unit Price. Share
Termination Unit Price:    The value to Dealer of property contained in one
Share Termination Delivery Unit, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property. Share
Termination Delivery Unit:    One Share or, if a Merger Event has occurred and a
corresponding adjustment to this Transaction has been made, a unit consisting of
the number or amount of each type of property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Merger Event, as
determined by the Calculation Agent. Failure to Deliver:    Applicable Other
applicable provisions:    If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to this Transaction means that Share Termination Alternative is applicable to
this Transaction.

 

  (l) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

17



--------------------------------------------------------------------------------

  (m) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, the Shares (“Hedge Shares”) acquired by Dealer
for the purpose of hedging its obligations pursuant to this Transaction cannot
be sold in the public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election, either (i) in order to allow Dealer to
sell the Hedge Shares in a registered offering, make available to Dealer an
effective registration statement under the Securities Act and enter into an
agreement, in form and substance satisfactory to Dealer, substantially in the
form of an underwriting agreement for a registered secondary offering; provided,
however, that if Dealer, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this paragraph shall
apply at the election of Counterparty, (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance satisfactory to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of this Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares from Dealer at the Reference Price on such Exchange Business
Days, and in the amounts, requested by Dealer.

 

  (n) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (o) Right to Extend. Dealer may postpone, in whole or in part, any Settlement
Date or any other date of valuation or delivery by Dealer or add additional
Settlement Dates or any other date of valuation or delivery, with respect to
some or all of the Options hereunder, if Dealer reasonably determines, in its
discretion, that, and only for so long as, such postponement is reasonably
necessary or appropriate to preserve Dealer’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.

 

  (p) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (q) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

18



--------------------------------------------------------------------------------

  (r) Notice of Merger Consideration. Counterparty covenants and agrees that, as
promptly as practicable following the public announcement of any consolidation,
merger and binding share exchange to which Counterparty is a party, or any sale
of all or substantially all of Counterparty’s assets, in each case pursuant to
which the Shares will be converted into cash, securities or other property,
Counterparty shall notify Dealer in writing of the types and amounts of
consideration that holders of Shares have elected to receive upon consummation
of such transaction or event (the date of such notification, the “Consideration
Notification Date”); provided that in no event shall the Consideration
Notification Date be later than the date on which such transaction or event is
consummated.

 

  (s) Early Unwind. In the event the sale of the “Underwritten Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Counterparty fails to deliver to Dealer opinions
of counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that Counterparty shall purchase from Dealer on
the Early Unwind Date all Shares purchased by Dealer or one or more of its
affiliates in connection with the Transaction at the then prevailing market
price. Each of Dealer and Counterparty represent and acknowledge to the other
that, subject to the proviso included in this Section, upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

 

  (t) Payment by Counterparty. In the event that (i) an Early Termination Date
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an Event of Default arising
under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result,
Counterparty owes to Dealer an amount calculated under Section 6(e) of the
Agreement, or (ii) Counterparty owes to Dealer, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 

19



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy by facsimile to 212-214-5913 (Attention: Equity Division
Documentation Unit, by telephone contact 212-214-6100).

WELLS FARGO SECURITIES, LLC, acting solely in its capacity as Agent of Wachovia
Bank, National Association

 

By:  

/S/    MARY LOUISE GUTTMAN

  Authorized Signatory   Name: Mary Louise Guttman

WACHOVIA BANK NATIONAL ASSOCIATION, by Wells Fargo Securities, LLC, acting
solely in its capacity as Agent

 

By:  

/S/    MARY LOUISE GUTTMAN

  Authorized Signatory   Name: Mary Louise Guttman

Accepted and confirmed as of the Trade Date:

 

AVIS BUDGET GROUP, INC. By:  

/S/    ROCHELLE TARLOWE

  Authorized Signatory   Name: Rochelle Tarlowe